Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	This action is responsive to the communication filed on 7/26/22.  Claims 12 and 28 have been amended. Claim 32 have been added. Claims 12-32 are pending.
2.	Applicants' arguments filed 7/26/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 12-24 and 28-31 are rejected under 35 U.S.C. 103(a) as being obvious by Tarin in view of Ziauddin et al (U.S. 20110137875 A1 hereinafter, “Ziauddin”).
6.	With respect to claim 12,
	Tarin discloses a method of operating a database engine as executed on a host computer system, wherein said database engine is responsive to database requests received with respect to database tables stored by persistent data stores accessible by said database engine, said method comprising:
responding, by an update processor, to update requests to store update tuple data with respect to a database table, wherein said update processor operates to store said update tuple data as a differential update in a positional delta tree provided as a write-store structure established within a memory store accessible by said update processor, and wherein said positional delta tree stores said differential update in a manner to identify a current tuple position where said differential update is to be applied in said database table; and
responding, by a query processor, to query requests to provide responsive tuple data, with respect to said database table, wherein said query processor operates to, in responding to at least one of the query requests, dynamically merge said update tuple data retrieved from said positional delta tree with stable tuple data retrieved from said database table based on said current tuple position and a position of tuple data read from said database table to provide the responsive tuple data (Tarin [0115] – [0138], [0161], claim 6 e.g. Storing Column Groups [0115] In a separate embodiment, the vertical subdivisions of the table that are cached are not individual columns, but several columns taken together. Updates [0116] There are three components of the data structures that are stored for the cached cluster architecture: 1) the primary representation of the data, consisting of the original base-table columns, 2) the permutation structures that connect sets of filter (or selection/restriction) columns to sets of projected columns, and 3) the cached data structures representing permuted copies of these projected columns.  All of these must be maintained in the presence of updates. [0117] Maintaining the original base table and the permutation structures in the presence of updates is equivalent to maintaining the base tables and indexes of a traditional database, and is well-understood. [0118] e.g. An update cycle is defined below in more detail, but essentially consists of accumulating changes to the database in a "live" area, and slowly folding these changes into the larger (and more slowly changing) base tables.  In sufficiently clever schemes, the individual existing structures do not have to be completely regenerated, but can be used as a shortcut to the final updated versions of those structures [0119] This can be made reliable in the presence of potential hardware problems by using and "old-master/new-master" technique, wherein a copy of the original structure is produced, with the desired modifications, and the original "old master" is only eliminated after the "new master" is completed and ready to be used. [0120] However, unless the updates are exceedingly rare, recopying the entire list for each modification is unnecessarily burdensome.  Furthermore, building up a sorted list in this fashion is an O(n2) process in the number of entries.  An obvious extension is simply to batch together a number of changes that must be made, sorting them in the appropriate order, and merging the new (usually much shorter) sorted list into the new master as it is being copied.  In addition, if the batch of modifications can also be queried, the fact that they have not been applied to the old master will not affect the overall results of queries, resulting in very low latency between requested modifications and their availability in the database. [0121] In one embodiment, the copy from old-master to new-master takes place as a background process operating at an adjustable priority to guarantee that it completes before the next such merge is necessary.  The priority of the merge process is dynamically adjusted depending on the arrival rate of records into the queryable queue.  The priority will start relatively low, but will be increased as more and more resources are consumed by processing queries on the recent arrivals.  The completion time of the merge process is projected based on the resources that it receives, to ensure that the overall query performance will never degrade to an unacceptable level due to the projected growth of the recent arrivals list in that time. [0122] In a simple embodiment of the current invention (and more broadly any value-instance-connectivity) database, support incremental updates are supported.  A simple method of updates is to incrementally load any new data into a new set of structures, and query both the old and the new sets of structures.  When this becomes inefficient, this invention will merge all of the data into one set of structures.  The following describes a simple method for doing this merge. [0123] One embodiment of this invention vertically partitions what the user considers a table into separate files for each column (or group of columns that are often queried together).  The values in the columns are replaced with VIDs, unique identifiers for each value, and stored as files called VID-lists.  In the simple implementation discussed above, the VIDs are integers indicating position in a sorted list (the value list, or V-list).  Counts of each value present, stored in sorted order of the values and cumulatively summed, called D-lists, are used as indicial numbers in a column that has been sorted by its values.  Permutation lists, consisting of a list of the row ids (RIDs) containing a given value, ordered by value, can be used, along with D-lists and V-lists, as indexes into the VID-lists.  In addition, they indicate how to sort a given unsorted column by its values.  This type of implementation is the one that will be used for a description of merging. [0124] Updates, consisting of "old" data plus "increment" data yielding "updated" data, require generation of updated structures.  This will generally involve merges and replacements of old and increment structures, a reading in of old and increment structures and a writing out of the updated structures, referred to as "regeneration". [0129] Basically, Vold and Vinc are alternately traversed sequentially from their beginnings in order of increasing value.  A given sequence in one file ends when the next value would be greater than the last value read from the other file; at this point the next sequence is read from the other file.  The sequences of values, with no duplicates, are copied into Vupd [0130] Steps: TABLE-US-00002 Set i = 0, j = 0, iprev = 0, jprev = 0, kprev =0 Do while i &lt;= count of Vold -1 and j &lt;= count of V.sub.inc -1 if V.sub.old(i) = V.sub.inc(j) increment i and j Else if Vold(i) &gt; V.sub.inc(j) Do while Vold(i) &gt; V.sub.inc(j) and j &lt; count of V.sub.inc -1 increment j Loop copy V.sub.inc(jprev) through V.sub.inc(j - 1) to V.sub.upd(kprev) through V.sub.upd(kprev + j - 1 - jprev) Set jprev = j, kprev = kprev + j - jprev Increment j Increment i If j = count of V.sub.inc -1 Copy V.sub.inc(j) to V.sub.upd(kprev) Increment kprev End if End if Else if V.sub.old(i) &lt; V.sub.inc(j) Do While V.sub.old(i) &lt; V.sub.inc(j) and i &lt; count of V.sub.old -1 increment i Loop copy V.sub.old(iprev) through V.sub.old(i - 1) to V.sub.upd(kprev) through V.sub.upd(kprev + i - 1 - iprev) Set iprev = i, kprev = kprev + i - iprev Increment j Increment i If i = count of V.sub.old -1 Copy V.sub.old(i) to V.sub.upd(kprev) Increment kprev End if End if Loop If i &lt;= count of V.sub.old -1 copy V.sub.old(iprev) through V.sub.old(count of V.sub.old - 1) to V.sub.upd(kprev) through V.sub.upd(kprev + count of V.sub.old - 1 - iprev) End If If j &lt;= count of V.sub.inc -1 copy V.sub.inc(jprev) through V.sub.inc(count of V.sub.inc - 1) to V.sub.upd(kprev) through V.sub.upd(kprev + count of V.sub.inc - 1 - jprev) End If [0131] The assumptions for an incremental load of a high cardinality column would be that: [0132] 1.  the old V-list is much larger than the incremental V-list [0133] 2.  insertions will generally be widely separated, and not be in long, sequential runs.  This would not be the case for a column whose values are related to the increment--for instance, a "transaction_date" field that is related to increments loaded over time. [0134] Different assumptions could modify the above algorithm, for example, by simply appending Vinc to Vold (with checking) if it were known that the increment values should all be greater than the old ones. [0135] 2.  Merge of D-List [0136] This is a moderately simple regeneration.  As with the V-list, Dold is interleaved with D.sub.inc and copied piecewise to Dupd at each insert.  There are two additional components: [0137] 1.  Positional: For a Vinc value that is present in Vold, increment the value of Dold by the count of D.sub.inc for that V.sub.inc value before copying to Dupd.  For a Vinc value that is not present in Vold, insert the D.sub.inc count value into Dupd following the insertion patterns of the V-list merge. [0138] 2.  Cumulative summing: increment the Dupd values after each insertion by the sum of the previous insertions. [0139] For certain databases, it may be faster to just convert the Dold and D.sub.inc into Count-lists first (count-lists being lists of the numbers of repetitions of each unique value), increment or insert the Dinc counts into the Dold counts, and then generate a standard (cumulative) Dupd.  Even a single insertion early in Dold will necessitate incrementing all of the Dold values following it, so that there will not be many more additions if all of the counts have to be added, as opposed to only adding the counts from D.sub.inc to cumulative values in Dold.  However, there may also be a performance benefit to using the cumulative format because there will be fewer different numbers to be added. [0161] Accordingly, the present invention replaces record-oriented physical storage with much improved storage structures that achieve numerous improvements over prior systems, some of which are described above and others of which will appear in the following description.  Description and understanding of these storage structures and of their consequent advantages is promoted by the consistent use of certain terms which, although known in the art, are now defined for the purposes of the present invention.  Database and file systems have structures, which conveniently store and retrieve data in a semantically meaningful manner, and can be conventionally described as a series of structural levels with particular views describing the interfaces between the levels.  Typically, there is first a physical level including the actual memory devices in a system, and an accompanying physical view describing how data blocks are actually arranged and positioned in physical memory.  Next is a stored-record view describing the logical structures and formats for data in physical storage.  For example, if a stored-record view includes a tree structure, then the physical view may describe how the data for the leaves and nodes of the tree is placed in storage blocks and how the storage blocks are placed in physical storage.  Next, an external-record view describes the format by which data is exchanged between the stored-record view and higher structural levels.  For example, a linear list of data elements may be an external-record view for a tree structured stored-record view that stores the data elements in a binary tree.  Finally, there are more general levels and views, such as a conceptual level and an accompanying conceptual view (or data model) describing how the end-user logically sees the data, and accompanying functions which provide user database of file functionality.  The physical and stored-record levels are collectively referred to herein as "internal levels", while all more general levels are referred to as "higher (or external) levels". [claim 6] 6.  The method of claim 5 further comprising updating a record of criteria of the previously received database query with criteria from the received database query [as
responding, by an update processor, to update requests (e.g. queries) to store update tuple data with respect to a database table (e.g. base-table columns), wherein said update processor operates to store said update tuple data as a differential update (e.g. changes, incremental update) in a positional (e.g. position) delta (e.g. changes, incremental update) tree (e.g. tree structure – Vinc (i.e. incremental)) provided as a write-store structure established within a memory store accessible by said update processor, and wherein said positional delta tree stores said differential update in a manner to identify a current tuple position (e.g. An update cycle is defined below in more detail, but essentially consists of accumulating changes to the database in a "live" area, and slowly folding these changes into the larger (and more slowly changing) base tables) where said differential update is to be applied in said database table (e.g. The sequences of values, with no duplicates, are copied into Vupd); and
	responding, by a query processor, to query requests (e.g. queries) to provide responsive tuple data, with respect to said database table (e.g. base-table columns), wherein said query processor operates to, in responding to at least one of the query requests (e.g. queries on the recent arrivals), dynamically (e.g. dynamically) merge (e.g. merge; The priority of the merge process is dynamically adjusted depending on the arrival rate of records into the queryable queue.  The priority will start relatively low, but will be increased as more and more resources are consumed by processing queries on the recent arrivals) said update tuple data retrieved from said positional delta tree with stable tuple data retrieved from said database table based on said current tuple position (e.g. An update cycle is defined below in more detail, but essentially consists of accumulating changes to the database in a "live" area, and slowly folding these changes into the larger (and more slowly changing) base tables) and a position of tuple data read from said database table to provide the responsive tuple data]).
Although Tarin substantially teaches the claimed invention, Tarin does not explicitly indicate responding, by a query processor, to query requests to provide responsive tuple data … retrieve said update tuple data from said positional delta tree.
Ziauddin teaches the limitations by stating
	responding, by a query processor, to query requests to provide responsive tuple data, with respect to said database table, wherein said query processor operates, in responding to at least one of the query requests, retrieve said update tuple data from said positional delta tree and dynamically merge said update tuple data retrieved from said positional delta tree with stable tuple data retrieved from said database table based on said current tuple position (Ziauddin [0030] – [0033] e.g. Table Deltas  [0030] An MV (materialized view) log may record DML operations that have been performed on a particular base table over any given length of time.  Therefore, to perform an incremental refresh on a materialized view, a database system collects, from the MV logs for each of the base tables of the view, the information on DML operations that were performed since the last refresh of the materialized view. [0031] For example, if an MV log is stored in a database table, then the database system may extract the change information that has been recorded in the MV log since the last incremental refresh using one or more SQL expressions.  Such SQL expressions may be configured to extract rows from the MV log for changes that have occurred subsequent to a particular time marker denoting the time of the last refresh operation. [0032] To illustrate in the context of MV log 100, a database system may determine that the last incremental refresh of the particular materialized view, which is associated with the base table of MV log 100, was at time marker "0100".  Therefore, the database system may extract those rows from MV log 100 that have time markers after "0100".  In the case of MV log 100, all of the rows record changes that have occurred since the last refresh of the materialized view, except for the row corresponding to row id "001" in column 102.  As such, the database system extracts the rows corresponding to row identifiers "002" through "013" (column 102). [0033] A table delta may be formed from the rows that are extracted from an MV log.  In a table delta, the extracted rows are organized into groups that facilitate merging the recorded changes with the materialized view.  For example, the change information in a table delta may be grouped by row identifier of the changed row in the base table.  Such grouping allows the DML operations that have been performed on a particular row of the base table to be considered independently.  These groups may also be sequenced by time marker to show the sequence of DML operations over time.  A database system may form a table delta for each base table of a materialized view to be refreshed [as responding, by a query processor, to query requests (e.g. SQL) to provide responsive tuple data, with respect to said database table (e.g. base table), wherein said query processor operates, in responding to at least one of the query requests (e.g. SQL), retrieve said update tuple data (e.g. change information) from said positional delta tree (e.g. table delta) and dynamically merge (e.g. merge) said update tuple data (e.g. change information) retrieved from said positional delta tree (e.g. table delta) with stable tuple data retrieved from said database table (e.g. base table) based on said current tuple position (e.g. marker) and a position of tuple data read from said database table to provide the responsive tuple data])(e.g. An update cycle is defined below in more detail, but essentially consists of accumulating changes to the database in a "live" area, and slowly folding these changes into the larger (and more slowly changing) base tables) and a position of tuple data read from said database table to provide the responsive tuple data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Ziauddin’s teaching would have allowed Tarin to develop data structures, and accompanying methods and systems using these data structures, that take cost-effective advantage of the above trends in disk technology to improve query performance (Tarin [0013]).
7.	With respect to claim 13,
	Tarin further discloses wherein said current tuple position is with respect to an ordering of said database table (Tarin [0115] – [0138] and [0161] e.g. [0120] An obvious extension is simply to batch together a number of changes that must be made, sorting them in the appropriate order, and merging the new (usually much shorter) sorted list into the new master as it is being copied).
8.	With respect to claim 14,
	Ziauddin further discloses wherein said current tuple position is associated with a start time of said differential update (Ziauddin [0029], [0033] – [0034] e.g. [0029] A DML operation performed on a base table of a materialized view may be recorded in the corresponding MV log upon committing the transaction that performs the operation.  To illustrate, an example materialized view represents a join between base tables S and T on T.c=S.c.  A transaction is initiated that inserts a row into table S. Upon committing the transaction, the database system records the "insert" type DML operation performed on table S in an MV log that corresponds to table S. Specifically, a copy of the row image that was inserted into table S is included in the MV log for table S, along with the DML operation type, a time marker that reflects the time that the transaction was committed, and the row identifier for the inserted row into table S. [0033] A table delta may be formed from the rows that are extracted from an MV log.  In a table delta, the extracted rows are organized into groups that facilitate merging the recorded changes with the materialized view.  For example, the change information in a table delta may be grouped by row identifier of the changed row in the base table. [0034] FIG. 2 illustrates a table delta 200 based on change information extracted from MV log 100 of FIG. 1.  Table delta 200 includes groups 220, 240, and 260 that correspond to the changes recorded for the row "001", row "002", and row "003", respectively.  Also, groups 220, 240, and 260 are sequenced by time marker, such that the order of DML operations in each group show the progression of change of the corresponding base table row.  For ease of illustration, other information that may be stored in the rows of table delta 200, e.g., row identifiers from row identifier column 102 of FIG. 1, are not illustrated in table delta 200).
9.	With respect to claim 15,
	Tarin further discloses wherein responding to said at least one of the query requests occurs before said differential update is applied in said database table (Tarin [0070] e.g. One column of the table, being in sorted order, is encoded using a V-list/D-list combination described above, and thus does not need to be stored as a VID list.  This also provides for trivial access to any specified range of this table when it is queried on the sorted column (herein called the "characteristic column")).
10.	With respect to claim 16,
	Tarin further discloses wherein said database table is stored in a persistent memory store that is separate from said memory store that stores said positional delta tree (Tarin [0169] e.g. [0169] In further detail, areas A-D of the disk devices illustrated in FIGS. 1A-B illustrate sample contiguous allocations of disk storage).
11.	With respect to claim 17,
	Ziauddin further discloses wherein said persistent memory store is at least one of a Flash-based memory store operating as a directly accessible memory or a Flash-based disk emulation memory store (Ziauddin [0073] e.g. Common forms of storage media include, for example, a floppy disk, a flexible disk, hard disk, solid state drive, magnetic tape, or any other magnetic data storage medium, a CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, NVRAM, any other memory chip or cartridge).
12.	With respect to claim 18,
	Tarin further discloses wherein said update processor stores said differential update such that the current tuple position is defined by a mapping [Wingdings font/0xE0] index between stable tuple positions existing in said database table at a first point in time, and effective tuple positions corresponding to said stable tuple positions at a second point in time reflecting applying said differential update to said database table prior to a second point in time (Tarin [0115] – [0138] and [0161] e.g. [0117] Maintaining the original base table and the permutation structures in the presence of updates is equivalent to maintaining the base tables and indexes of a traditional database, and is well-understood. [0123] Permutation lists, consisting of a list of the row ids (RIDs) containing a given value, ordered by value, can be used, along with D-lists and V-lists, as indexes into the VID-lists [as mapping]).
13.	With respect to claim 19,
	Tarin further discloses wherein said update processor manages said positional delta tree within said write-store structure to represent differential updates as leaf nodes related through mapping nodes storing delta values with respect to directly connected child nodes, wherein each said delta value represents a net change in effective tuple position for updates stored in a corresponding child subtree of nodes, and wherein leaf nodes store references to entries in update type defined differential value tables (Tarin [0161] e.g. [0161] Accordingly, the present invention replaces record-oriented physical storage with much improved storage structures that achieve numerous improvements over prior systems, some of which are described above and others of which will appear in the following description.  Description and understanding of these storage structures and of their consequent advantages is promoted by the consistent use of certain terms which, although known in the art, are now defined for the purposes of the present invention.  Database and file systems have structures, which conveniently store and retrieve data in a semantically meaningful manner, and can be conventionally described as a series of structural levels with particular views describing the interfaces between the levels.  Typically, there is first a physical level including the actual memory devices in a system, and an accompanying physical view describing how data blocks are actually arranged and positioned in physical memory.  Next is a stored-record view describing the logical structures and formats for data in physical storage.  For example, if a stored-record view includes a tree structure, then the physical view may describe how the data for the leaves and nodes of the tree is placed in storage blocks and how the storage blocks are placed in physical storage.  Next, an external-record view describes the format by which data is exchanged between the stored-record view and higher structural levels.  For example, a linear list of data elements may be an external-record view for a tree structured stored-record view that stores the data elements in a binary tree.  Finally, there are more general levels and views, such as a conceptual level and an accompanying conceptual view (or data model) describing how the end-user logically sees the data, and accompanying functions which provide user database of file functionality.  The physical and stored-record levels are collectively referred to herein as "internal levels", while all more general levels are referred to as "higher (or external) levels").
14.	With respect to claim 20,
	Tarin further discloses wherein said host computer includes a central processing subsystem including a cache memory store providing for storage of cache lines of data, and wherein nodes of said positional delta tree are sized to permit one or more nodes of said positional delta tree to be read into and stored as a cache line of data (Tarin [0115] – [0138] and [0161] e.g. Storing Column Groups [0115] In a separate embodiment, the vertical subdivisions of the table that are cached are not individual columns, but several columns taken together. Updates [0116] There are three components of the data structures that are stored for the cached cluster architecture: 1) the primary representation of the data, consisting of the original base-table columns, 2) the permutation structures that connect sets of filter (or selection/restriction) columns to sets of projected columns, and 3) the cached data structures representing permuted copies of these projected columns.  All of these must be maintained in the presence of updates).
15.	With respect to claim 21,
	Tarin further discloses wherein a substantial portion of said positional delta tree nodes are stored within and accessed by said central processing subsystem from said cache memory store (Tarin [0115] – [0138] and [0161] e.g. Storing Column Groups [0115] In a separate embodiment, the vertical subdivisions of the table that are cached are not individual columns, but several columns taken together. Updates [0116] There are three components of the data structures that are stored for the cached cluster architecture: 1) the primary representation of the data, consisting of the original base-table columns, 2) the permutation structures that connect sets of filter (or selection/restriction) columns to sets of projected columns, and 3) the cached data structures representing permuted copies of these projected columns.  All of these must be maintained in the presence of updates).
16.	With respect to claim 22,
	Tarin further discloses
a) responding to a transaction start request to establish a database transaction with respect to said database table, wherein said differential update is stored to a transaction-store established within said memory store in a transaction positional delta tree, and wherein said transaction positional delta tree stores said differential update in a manner to identify said current tuple position where said differential update is to be applied in said database table; and
	b) responding to a transaction commit request to transfer said differential update from said transaction positional delta tree to said positional delta tree (Tarin [0156] – [0157] e.g. [0156] Transaction Support: A transaction must pass the "ACID" test.  "A" is for atomicity and that means that either all the updates in a transaction are applied to the database or none of them are applied.  "C" is for consistency and that means that after each transaction completes the database still follows any rules that it is supposed to follow.  "I" is for isolation and that means that each transaction does not see the effect of any incomplete transaction even though many transactions are running concurrently.  "D" is for durability and that means that once a transaction commits then its effect survives even if there is a subsequent system crash [0157] The invention can support transactions using techniques known to those skilled in the art.  For example, two techniques are the use of a transaction log and the use of a logical lock manager.  Atomicity occurs by the write to a transaction log of a single log record that indicates the commit or abort (i.e. completion) of that transaction.  Isolation occurs by the use of a logical lock manager that read or write lock records that are read or written by the transaction.  These locks prevent other transactions from reading or writing them until the transaction holding the locks releases the locks (typically when it completes).  A novel use of a logical lock manager is to lock individual fields of an individual record instead of locking the entire record.  This finer granularity of lock increases the amount of concurrency allowable for the database.  (This discussion applies as well to other modes of locking, e.g. intention locks).  Durability occurs by writing a description of the transaction to the transaction log and flushing that description to disk before considering the transaction to be complete.  Consistency occurs as in the traditional database because the user application implements their transactions to preserve the database rules).
17.	With respect to claim 23,
	Tarin further discloses responding to said transaction start request to establish an isolation positional delta tree as an instance copy of said positional delta tree accessible by said query processor, wherein query requests with respect to said database table received within said database transaction complete against said isolation positional delta tree and said database table (Tarin [0156] – [0157] e.g. [0156] Transaction Support: A transaction must pass the "ACID" test.  "A" is for atomicity and that means that either all the updates in a transaction are applied to the database or none of them are applied.  "C" is for consistency and that means that after each transaction completes the database still follows any rules that it is supposed to follow.  "I" is for isolation and that means that each transaction does not see the effect of any incomplete transaction even though many transactions are running concurrently.  "D" is for durability and that means that once a transaction commits then its effect survives even if there is a subsequent system crash [0157] The invention can support transactions using techniques known to those skilled in the art.  For example, two techniques are the use of a transaction log and the use of a logical lock manager.  Atomicity occurs by the write to a transaction log of a single log record that indicates the commit or abort (i.e. completion) of that transaction.  Isolation occurs by the use of a logical lock manager that read or write lock records that are read or written by the transaction.  These locks prevent other transactions from reading or writing them until the transaction holding the locks releases the locks (typically when it completes).  A novel use of a logical lock manager is to lock individual fields of an individual record instead of locking the entire record.  This finer granularity of lock increases the amount of concurrency allowable for the database.  (This discussion applies as well to other modes of locking, e.g. intention locks).  Durability occurs by writing a description of the transaction to the transaction log and flushing that description to disk before considering the transaction to be complete.  Consistency occurs as in the traditional database because the user application implements their transactions to preserve the database rules).
18.	With respect to claim 24,
	Tarin further discloses determining, in response to said transaction commit request, to transfer said differential update from said transaction positional delta tree to said positional delta tree, wherein said determining is conditional dependent on whether said differential update conflicts with another differential update transferred to said positional delta tree within a time range represented by said database transaction (Tarin [0024] e.g. Say a given time range (the last 2 quarters, out of the last 3 years, for instance), or geographic range (New York, out of the whole country)).
19.	Claims 28-31 are same as claims 12-15 and are rejected for the same reasons as applied hereinabove.

20.	Claim 32 is rejected under 35 U.S.C. 103(a) as being obvious by Tarin in view of Ziauddin, and further in view of Richey et al (U.S. 20070220027 A1 hereinafter, “Richey”).
21.	With respect to claim 32,
Although Tarin and Ziauddin combination substantially teaches the claimed invention, They do not explicitly indicate wherein the at least one of the query requests is a select query.
Richey teaches the limitations by stating wherein wherein the at least one of the query requests is a select query (Richey [0089] – [0090] e.g. SQL; SELECT).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Richey’s teaching would have allowed Tarin and Ziauddin combination to develop data structures, and accompanying methods and systems using these data structures, that take cost-effective advantage of the above trends in disk technology to improve query performance (Tarin [0013]).

Allowable Subject Matter
22.	Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument
23.	Applicant’s remarks and arguments presented on 7/26/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 17, 2022